Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
This is an office action in response to applicant's arguments and remarks filed on September 18, 2020. Claims 1-7 are pending in the application and being examined herein.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 5, 2020 has been entered.

Status of Objections and Rejections
The rejection of claim 1, 3, 5, 7 under 35 USC 112(b) with respect to the term “adverse rejection” has been withdrawn in view of Applicant’s amendment. 
All other rejections from the previous office action are maintained and modified as necessitated by amendment.
New grounds of rejection under 35 U.S.C. 112(b) are necessitated by the amendments.

Drawings
The drawings were received on September 18, 2020.  These drawings are acceptable.
Claim Objections
Claim 1 is objected to because of the following informalities:  
In claim 1 at lines 12 and 15, the recitations of “the fluid” should be recited as “the sample of fluid” for consistency.
 Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Claim 1, from which claims 2-7 depend, recites: 
A method of determining reactivity of human biological fluids to a metallic biomaterial, comprising the steps of: collecting a sample of fluid from a patient; providing an electrochemical cell defining a chamber therein and having a port through which the sample of fluid may be introduced into the chamber, a CoCrMo alloy surface positioned in the chamber, a reference electrode positioned in the chamber, a counter electrode positioned in the chamber, and a potentiostat coupled to the CoCrMo alloy surface, the reference electrode, and the counter electrode; inserting the sample of fluid through the port of the electrochemical cell into contact with the CoCrMo alloy surface; measuring the electrochemical response of the CoCrMo alloy surface to the fluid over time; and determining that the sample of fluid includes a reactive species to a CoCrMo alloy implant based upon the measured electrochemical response of the CoCrMo alloy surface to the fluid of the patient.



Addressing now the “Wands” factors (MPEP 2164.01(a)). 
(A) The breadth of the claims: The claims are narrow in scope as they concern a method of determining whether a patient may have sensitivity to a medical implant. 

(B) The nature of the invention:   The invention is directed to a method of determining reactivity of human biological fluids to a metallic biomaterial comprising collecting a sample of fluid from a patient, measuring an electrochemical response of the CoCrMo alloy surface to the fluid over time and determining that the sample of fluid includes a reactive species to a CoCrMo alloy implant based upon the measured electrochemical response of the CoCrMo alloy surface to the fluid of the patient.

 (C) The state of the prior art: Investigating electrochemical responses of CoCrMo alloy surfaces for medical implants to assess biocompatibility of CoCrMo was known in the art at the time of the invention. 
M. Haeri, et al., The voltage-dependent electrochemical impedance spectroscopy of CoCrMo medical alloy using time-domain techniques: Generalized Cauchy–Lorentz, and KWW–Randles functions describing non-ideal interfacial behavior, Corrosion Science, vol. 53, pp. 582-588 (2011) discloses time-based potential-step current transient methods to measure the voltage-dependent impedance of CoCrMo in physiological saline solution, PBS (p. 586, left column, 5. Discussion). 
J. Gilbert, et al., Medical Implant Corrosion: Electrochemistry at Metallic Biomaterial Surfaces, In: Eliaz N. (eds) Degradation of Implant Materials, pp. 1-28 (July 2012) discloses the biological environment into which metallic biomaterials are placed is highly complex, time and spatially varying, and can result in very severe corrosion conditions (p. 9, 3.3 The Biological Environment). Gilbert teaches that hydrogen peroxide can, for example, alter the oxide film on titanium alloys (p. 9, 3.3 The Biological Environment). 
Mechanical testing of implants in vitro were also known in the art at the time of the invention.  Gasik (US 2014/0038175) discloses immersing a test specimen into a liquid media, providing a determined non-destructive force such as a load on the specimen and measuring the reactions of the specimen and may be used for implant materials for measuring biocompatibility including inflammatory potential (paras. [0041], [0045]).
However, in vitro electrochemical testing of patient fluids exposed to implants to make a determination about the reactive species of the human fluid was a highly unpredictable and an undeveloped field. 
A. Igual Munoz, et al., In vivo electrochemical corrosion study of a CoCrMo biomedical alloy in human synovial fluids, Acta Biomaterialia, vol. 21, pp. 228-236 (2015) discloses electrochemical measurements (open circuit potential OCP, polarization resistance Rp, potentiodynamic polarization curves, electrochemical impedance spectroscopy EIS) were carried out on fluids extracted from patients (abstract). 
Munoz teaches the body simulating fluids do not necessarily represent the complexity of patient synovial fluid and therefore do not represent the corrosion situation resulting from the contact of the implant with the synovial fluid (p. 229, left column, top of 1st paragraph). Munoz discusses that there was no clear understanding of the complex reactions underlying the wear of CoCrMo alloys strongly dependent on electrochemical conditions in tribological contact (p. 228, left column, end of 1st paragraph) and that there was a need to characterize the corrosion behavior of biomedical alloys directly in human body liquids in order to obtain in vivo relevant information on metal surface reactivity (p. 229, left column, end of 1st paragraph). 
Munoz further discloses that cells are known to produce reactive oxygen species (ROS) such as hydrogen peroxide as a consequence of an inflammatory state or mechanical stress but that on the other hand polarization can stimulate ROS production as intermediate products and therefore trigger further redox response from the cells. Munoz teaches that such complex reactions are at present little understood (p. 233, left column, 4.1. Electrochemical reactions in synovial fluids, third paragraph).
in some patients, specific reactions are likely related to cell reactions involving reactive oxygen species (ROS) (p. 236, left column, 5. Conclusions, no. 5). Munoz also concludes that comparison with bovine calf serum shows that the latter does not represent the electrochemical properties of the synovial fluids as it yields different reaction mechanisms and open circuit potentials (p. 236, left column, 5. Conclusions, no. 6).

(D) The level of one of ordinary skill: The level of one of ordinary skill in the art would be high as electrochemical monitoring for biocompatibility requires knowledge of chemistry, electrical fields, corrosion monitoring, such as voltage, impedance, and polarization and their effects on the detection of corrosion of metals as well as biology including inflammation reactions, allergic reactions and biocompatibility.

(E) The level of predictability in the art: While electrochemical studies of medical implants was a developed field at the time of the invention and so had some measure of predictability, to determine that the sample of fluid from a patient includes a reactive species to a CoCrMo alloy implant based upon the measured electrochemical response of the CoCrMo alloy surface to the fluid of the patient is unusual, and so unpredictable, as to the nexus between the electrochemical response and the reactive species.


(F) and (G) The amount of direction provided by the inventor and the existence of working examples: 
Applicant does not provide any working examples. Applicant discloses the effect of hydrogen peroxide on OCP measurements of CoCrMo in Fig. 2, para. [0023], the effect of H202 on the impedance of CoCrMo is seen in Fig. 4, para. [0024], and the polarization behavior of CoCrMo as a function of hydrogen peroxide and pH levels is seen in Fig. 5, para. [0025] using laboratory prepared samples of PBS with known H2O2 concentrations. Applicant asserts that these results show that CoCrMo alloy is highly sensitive to the presence of reactive oxygen species, as would be present in inflamed solution surrounding CoCrMo hip implants, para. [0026]. 
Applicant has shown examples of known increments of hydrogren peroxide at different pHs but has provided no connection for electrochemical measurements made for a CoCrMo implant exposed to a patient fluid sample. Applicant provides no examples of electrochemical responses from patient samples on CoCrMo surfaces. Applicant’s working examples drawn to non-patient fluids do not correlate with the claimed method. As detailed above, the electrochemical properties of non-human fluids do not correlate the electrochemical properties of the synovial fluids (Munoz, bovine calf serum, (p. 236, left column, 5. Conclusions, no. 6). Therefore, it is the examiner’s position that one of ordinary skill in the art would not accept working examples using PBS samples with added hydrogen peroxide to correlate with human joint fluid samples. 
Applicant discloses that “[b]ased on these tests, a sample of patient fluid that results in one or more of the electrochemical responses when introduced into cell 14 is indicative of a patient having a likelihood of an adverse reaction. Preferably, a scale of 
Applicant is postulating with respect to applicant’s own invention. An examination of Applicant's specification provides no guidance vis-à-vis patient samples with respect to reactive species determined from electrochemical measurements. Applicant provides no electrochemical measurements from testing patient samples. Applicant provides no guidance as to whether samples are from patients that have already had implant surgery. Applicant provides no disclosure with respect to sample size or run times. One with skill in the art would have to speculate as to these parameters.   

(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure: For the reasons discussed above, which in sum, are that Applicant does not provide guidance as how to determine that the sample of fluid from a patient includes a reactive species to a CoCrMo alloy implant based upon the measured electrochemical response of the CoCrMo alloy surface to the fluid of the patient, to make and use the invention would require undue experimentation and so is not enabled. More clarity and greater detail . 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1, it is unclear as to whether “a sample of fluid from a patient” as recited in the claim is the human biological fluids recited in the preamble or some other fluid. Further clarification is requested. 
Regarding claim 1, it is unclear as to whether the “CoCrMo alloy surface” or “CoCrMo alloy implant” is the metallic biomaterial recited in preamble or some other metallic biomaterial. 
Claim 1 recites the limitation "the electrochemical response" in ln. 12.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "the step of determining whether" in lns. 1 and 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5the step of determining whether" in lns. 1 and 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the step of determining whether" in lns. 1 and 2.  There is insufficient antecedent basis for this limitation in the claim.

Response to Arguments
In the arguments presented on page 5 of the amendment, the applicant that the Applicant has amended the claims to recite a method of determining reactivity of human tissue samples to medical biomaterials and that this method is fully enabled by the present specification in paras. [005], [0020]-[0023], [0026]. 
Examiner respectfully disagrees. Applicant’s working examples drawn to non-patient fluids do not correlate with the claimed method. As detailed above, the electrochemical properties of bovine calf serum does not correlate the electrochemical properties of the synovial fluids (Munoz, p. 236, left column, 5. Conclusions, no. 6). Therefore, it is the examiner’s position that one of ordinary skill in the art would not accept working examples using PBS samples with added hydrogen peroxide to correlate with human joint fluid samples. Applicant does not provide guidance as how to determine that the sample of fluid from a patient includes a reactive species to a CoCrMo alloy implant based upon the measured electrochemical response of the CoCrMo alloy surface to the fluid of the patient.



	Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan V. Van can be reached on (571) 272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MARIS R. KESSEL
Primary Examiner
Art Unit 1795